          Case 1:19-cv-01562-DAD-EPG Document 34 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    ARTHUR VANZUYLEN,                                  Case No. 1:19-cv-01562-NONE-EPG (PC)

12                    Plaintiff,
                                                         ORDER RE: STIPULATED REQUEST FOR
13            v.                                         DISMISSAL OF ENTIRE ACTION WITH
                                                         PREJUDICE
14    ZACHARY TAYLOR, et al.,

15                    Defendants.                        (ECF No. 33)

16

17         Plaintiff Arthur Vanzuylen and Defendants Z. Taylor and U. Baniga have filed a

18    stipulation to dismiss this entire action with prejudice. (ECF No. 33.) In light of the stipulation,

19    the case has ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v.
      City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is
20
      respectfully directed to close this case.
21

22
     IT IS SO ORDERED.
23

24     Dated:      December 7, 2020                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
     Case 1:19-cv-01562-DAD-EPG Document 34 Filed 12/07/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                     2
